 KOHL'S FOOD COMPANY75Kohl's Food Company and Rebecca Leving. Case13-CA-18169April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn January 24, 1980, Administrative Law JudgeMichael D. Stevenson issued the attached Decisionin this proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucrs Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONSTATEMENT OF THE CASEMICHAEL D. STEVENSON, Administrative Law Judge:This case was heard before me in Chicago, Illinois, onJune 27 and 29, 1979,1 pursuant to a complaint issued bythe Regional Director for Region 13 on March 22, 1979,and which is based on a charge filed by Rebecca Leving,an individual and mother of the alleged discriminatee(herein called Charging Party), on November 1, 1978.The complaint alleges that Respondent Kohl's FoodCompany (herein called Respondent), has engaged incertain violations of Section 8(a)(1) of the NationalLabor Relations Board Rules and Regulations, Series 8,as amended (herein called the Act).L All dates herein refer to 1978 unless otherwise indicated.249 NLRB No. 13ISSUESWhether at a meeting between Respondent's agentsand employee Carol Leving: (I) The employee had aright under N.L.R.B.v. J. Weingarten, Inc., 420 U.S. 251(1975), for a union representative to be present; (2) theemployee requested that a union representative be pres-ent; and (3)if the employee did make the request, was itunlawfully denied.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of General Counsel, Charging Party, and Re-spondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. RESPONDENT'S BUSINESS2Respondent admits that it is a corporation which oper-ates a business for the retail sale and distribution of foodand related products with a retail store located in Lin-colnwood, Illinois. It further admits that during the pastyear, in the course and conduct of its business, that itsgross volume exceeded $500,000 and that annually it pur-chases goods and materials valued in excess of $5,000from sources outside Illinois. Accordingly it admits, andI find, that it is an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that Retail ClerksUnion Local 1540, chartered by Retail Clerks Interna-tional Union, AFL-CIO, hereinafter referred to as theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICEA. FactsCarol Leving, daughter of the Charging Party, beganworking at Respondent in October 1975 at the age of 15years.3From then until her termination on June 29,1978, Leving was a satisfactory employee. She workedI In its "Answer" (.C. Exh. (e)), more properly characterized as aletter to the Regional Director. Respondent has specifically denied onlypar. V(A) of the complaint which is the central charging paragraph. Al-legations of the complaint not specifically denied are admitted Sec.102.20 of the Board's Rules and Regulations. Based on Respondent's fail-ure to deny par. VI of the complaint, which in conclusionary terms al-leges a violation of the Act, General Counsel orally moved for summaryjudgment at the hearing. I took the matter under advisement and neitherside has raised the matter in its brief. I will construe Respondent's letteras a bona fide answer. Further, I will construe Respondent's denial ofpar. V(A) of the complaint as a general denial which is a sufficient plead-ing. Granireville Company. Sibley Division, 96 NLRB 456, 461 (1951). Ac-cordingly, I deny General Counsel's oral Motion for Summary Judgmentand will rule on the merits of this case.3 In her application for employment Leving listed her date of birth asDecember 16, 1957, whereas the correct date was December 16, 1958Kohl's Food Company and Rebecca Leving. CaseKOHL'S FOOD COMPANY 75 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a cashier, on a part-time basis. As a part-time employ-ee, Leving worked between 8 to 32 hours per week withan average of about 20 hours per week. At differenttimes she worked at several of Respondent's stores locat-ed in the northern suburbs of Chicago. While she wasemployed, Leving was also a student having completed1-1/2 years of college at a local community college. Atthe time of the hearing, Leving was living at home withher mother, but there had been a period of a year withinthe past 3-4 years when she did not reside with hermother.Shortly after Leving was hired by Respondent shejoined the Union. In March 1977, Leving filed a griev-ance with her union alleging that a store manager wassexually harassing female employees. Leving was familiarwith the Union's role in processing grievances and other-wise assisting to resolve job-related problems.In November 1977, Leving was transferred from Re-spondent's Touhy Avenue store to its Lincolnwoodstore. The manager of the latter was Fran Seidell. Theunion business agent responsible for the Lincolnwoodstore was Wayne Wood.According to Leving, in April, Respondent began abedsheet promotional campaign for the customers. Inreturn for purchasing 300 worth of groceries and turn-ing in the appropriate cash register tapes customers werepresented a bedsheet, worth about $10. Respondent'spolicy was that employees were permitted to participateon the same basis as customers. All of the above is undis-puted except that Raymond Hironimus, Respondent'sChicago area operations manager, and James Reik, Re-spondent's Chicago area personnel manager, both testi-fied that the bedsheet promotion did not begin untilJune. This conflict is important because Leving also testi-fied on direct examination that in April, she turned in$300 worth of register tapes at the Lincolnwood storewhere she was employed at the time for a free bedsheet.The redemption occurred after Leving allegedly collect-ed cash register tapes primarily from customers who dis-carded the tapes after checking out. A small percentageof the tapes allegedly came from Leving's own purchaseof groceries. Because neither Frannie Melamed, the ladyin the cashier's cage who accepted the tapes and gaveLeving the bedsheet, nor anyone else ever questionedthis redemption, Leving testified that a second redemp-tion occurred which led to her termination.I find that Leving could not have redeemed tapes inApril for a bedsheet since the promotion did not beginuntil June. In discrediting Leving's testimony, I rely firstof all on her testimony on cross-examination on this sub-ject:Q. [Mr. Janco] Now, I believe that you indicatedyou had twice turned in register receipts; is thatcorrect?A. [Ms. Leving] Yes.Q. And the first was in April that you testified?A. Yes.Q. Of 78?A. Urn-humQ. And was that for a sheet promotion?A. Yes.Q. Would it refresh your memory if I indicatedthat the sheet promotion wasn't started until June of'78? Do you recall that?A. I don't recall.This testimony was evasive and unconvincing. Next, itis incredible that Leving or anyone else could have accu-mulated $300 worth of tapes within a short time after thepromotion began without arousing the suspicion of man-agement. Indeed, Reik testified that the majority of re-demptions come at the end of this type of promotion. Fi-nally, the testimony of Hironimus and Reik on this pointwas straightforward and persuasive.4In early June, Leving accumulated $300 in tapes fromher cash register. Of these about $50 represented herown grocery purchases and the remainder came fromcustomers who discarded them. Leving gave these tapesto her cousin who redeemed them at Respondent's storelocated in Morton Grove, Illinois. This store was nearthe Lincolnwood store where Leving worked. Levingtestified that at the time in question she was at an autorepair shop across the street from the Morton Grovestore having her car repaired.5On or about June 28, Hironimus received a phone callfrom the manager of the Morton Grove store. On thebasis of that phone call, Hironimus went to the MortonGrove store and picked up the tapes which Leving orher cousin had turned in. Hironimus gave the tapes toReik for examination and analysis. They had been col-lected over a very short period of time, and in manycases, from the same register. Reik then compared thetapes to other business records and determined that theyhad all come from cash registers assigned to Leving. Onthe basis of this preliminary information, Hironimus di-rected Reik to call Leving in for questioning. Reik didcall, but the contents of the conversation are disputed bythe parties.According to Leving, she was at work on June 29when she received a phone call from Reik whom she didnot know. Reik introduced himself as the new personneldirector and asked her to come to the personnel officethe next day to meet with him at 9 a.m. She further testi-fied that he did not explain why he wanted to see herand she did not ask him. According to Reik, he calledLeving at the store and either left a message with Sei-dell, the store manager, for Leving to call back, or Reikspoke to Leving directly when he called. In any event,Reik further testified that after he asked Leving to cometo the personnel office on the next day, she asked, "Whatis this regarding?" He then explained that he wanted todiscuss the redemption of sheets at another store withtapes which came from her register.Again, I cannot accept Leving's account. She testifiedthat she never asked why the personnel director wantedto see her because she assumed it was with reference tosome store grand openings which she had worked at4 Under the circumstances, I do not regard Respondent's failure to callor otherwise explain the absence of Frannie Melamed, the person whoallegedly made the April redemption, as leading to any inference that hertestimony would be unfavorable to Respondent. It was sufficient to callHironimus and Reik.I Leving's cousin did not testify. KOHL'S FOOD COMPANY77before, or possibly a promotion to head cashier. This tes-timony is inherently improbable and unbelievable. First,any special assignments or promotions could be indicatedover the telephone rather than a nonroutine visit to thepersonnel office. Next, a natural sense of curiosity andself preservation would motivate most persons to askwhy they were being asked to meet with the personnelmanager. Finally, Leving had a particular reason to pro-ceed with caution. Leving testified that as a result of thegrievance Leving filed in March 1977 she had becomefriendly with Reik's predecessor, Gil Graybull. Levingconfided to him that she was fearful the Company wouldstart transferring her around, "cutting her hours," andotherwise playing games with her as a result of hergrievance against the store manager. After Graybull as-sured Leving that it wouldn't happen and not to worryabout it, he was fired.6Thus, Leving had every reasonto be curious and even concerned about the next day'smeeting. I find that she asked and was told about thepurpose of this meeting.On June 30, Leving went to Respondent's personneloffice located in Niles, Illinois, which is still anothernorthern suburb of Chicago. Leving arrived there about9 a.m. She was alone.After waiting for what Leving described as an hour,she met with Reik in a conference room adjacent to hisoffice. Only Reik and she were present for most of themeeting, although Leving spoke to Hironimus for a briefperiod while Reik was absent. There is a conflict as towhat occurred at the meeting. According to Leving,when she entered the conference room, she observedcash register tapes strewn about. Reik told her that hisattention had been directed to the tapes which she hadcollected and turned in to the Morton Grove store. Reikthen accused her of stealing the tapes and asked whethershe knew what she had done was against companypolicy. She replied that she did not steal anything. ThenLeving explained that her cousin brought them in as thebedsheet was for her aunt. Reik interpreted this to meanthat Leving did steal them. He then told her in a loudvoice that $100 was a misdemeanor, and $200 was afelony and for S300 Kohl's could throw her in jail. Reikcontinued, "You won't have any friends and your repu-tation would be ruined." At this point, Leving becamehysterical and asked for a "union rep" or for time to gohome and think about the matter. Reik told her that theonly matter for discussion was whether she would resignor be discharged. At this point Leving asked to speak toHironimus and Reik agreed.Before Hironimus entered the conference room, Reikspoke privately with him. Then Hironimus walked in andLeving reminded him of the various assignments she hadwith Respondent over the years. She asked him if theycould overlook the matter with the tapes. Hironimus an-swered that there was nothing he could do and he quick-ly left the room.6 The testimony relative to Leving's relationship and conversation withGraybull came in by way of an offer of proof from Charging Party's at-torney, after I had first refused it. In retrospect, I believe it is relevantand material, although not for the same reason as Charging Party. In anyevent, I have reversed my ruling and now consider and weigh the testi-mony as though it had been allowed.Reik reentered the room and wrote out a "confession"for Leving to sign. He then wrote a "resignation" for herto sign. These statements read as follows:June 30, 1978/s/ CL I, Carol Leving, do hereby state that Ihave, on occasion, given to my aunt register tapeswhich were left by other customers at my registerfor use on a sheet redemption program at theKohl's Food Stores. I also state that this was a vio-lation of company policy. /s/ CL/s/ Carol LevingI, Carol Leving, do hereby resign my employ-ment with Kohl's Food Stores effective June 30,1978 for reasons of conflicting work and schoolschedules./s/ Carol LevingLeving again requested time to think the matter over andconsult with her mother. Again Reik explained thatwhen she left she was out of a job. She then signed thetwo statements and left the premises about 12:30 p.m.According to Leving, she drove home where she com-posed herself and called Wayne Wood, the union repre-sentative, about 12:50. He was not in and she left a mes-sage for him to call her. However, business records atthe union office show that Leving's message ["Urgent.Call as soon as possible."] was received at 4:05 p.m.(Resp. Exh. 5.)The account of the meeting according to Reik andHironimus differs from Leving's in several material as-pects. Reik testified that Leving first stated that she hadobtained the tapes from her aunt and cousin who hadshopped at Respondent's store. Then after a few minutesof additional conversation Leving admitted that she ob-tained the tapes either from other customers or from thefloor where they had been discharged. A few minuteslater, Leving admitted obtaining all the tapes from theregisters assigned to her. She admitted knowing this wasagainst company policy, but said that many other em-ployees do the same thing. However, she declined toidentify any other persons, when asked to do so. ThenReik told her that she would have to lose her job be-cause of what she did. In response, Leving asked for alesser penalty such as suspension or a fine. She asked topay for the bedsheet. Reik again stated she would haveto lose her job, but he did offer to let her resign. He alsosuggested that she speak with Hironimus about thematter and she did.According to Reik, the meeting with Leving lastedabout 1 hour. She never asked to see a union representa-tive, nor to see anyone else. She did ask for time to thinkabout the matter over the weekend. Reik denied men-tioning misdemeanors, felonies, or jail.Hironimus' account of his part in the meeting general-ly supported Reik's. After Reik told him that Leving hadadmitted obtaining the tapes from the registers assignedto her, Hironimus agreed with Reik that termination wasin order. He also agreed to speak with Leving outsidethe presence of Reik. Leving asked him if some lesserpenalty could be imposed. She told him that she realizedKOHL'S FOOD COMPANY 77 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat what she had done was wrong. He responded thatthe decision to terminate her could not be changed. Norequest for a union representative was made to him. Hir-onimus concluded his testimony by stating that in thepast other employees who did what Leving did had alsobeen fired.All of the above occurred on a Friday. On the follow-ing Monday, Wood returned Leving's call. Leving testi-fied that she told Wood what had occurred and specifi-cally that she had requested a union representative to bepresent. In his testimony, Wood denied that Leving hadtold him that she had requested a union representative atthe meeting with Reik. Wood also testified that he didnot ask her whether she had requested a union repre-sentative. I find that Leving did not tell Wood that shehad requested a union representative be present for themeeting. Wood had no interest in the proceedings and nomotive to lie. Furthermore, his testimony was impressiveand consistent and his demeanor was convincing. Levingand Wood both testified that Wood promised to lookinto the matter and call Leving back, which he did.Wood went to the Lincolnwood store and talked to thestore manager. He also went to Respondent's personneloffice where Reik gave him a copy of Leving's state-ment.7After examining the statement, Wood calledLeving back and told her that she had made a mistakeand that she had better learn from it. Wood did not be-lieve further union action was warranted.Discussion and AnalysisOn this record, I cannot find that Leving was de-prived of her right to have a union representative presentat the meeting with Reik. Pursuant to the Court's deci-sion in N.L.R.B. v. Weingarten, 420 U.S. 251 (1975), theright to have assistance at an interview where disciplineis reasonably feared is triggered only upon a request forsuch representation.sIn this case I find, and all agree,that Respondent had not made a disciplinary decision re-garding Leving prior to the meeting.9I also find that, atsome point, either after the telephone notice of June 29,or shortly after entering the meeting of the next day,Leving reasonably feared that discipline would result.The central issue then is whether Leving made a requestfor a union representative and I find that she did not.This finding is based on a judgment as to the credibilityof the witnesses-primarily Leving and Reik-who gavedirectly opposite testimony on the key point.'0In evaluating the credibility of Leving, I note that shehas been impeached on several important points: (1) Shedid not make a prior redemption in April; (2) she didhave some advance knowledge of the purpose of themeeting; (3) she did not make a prompt complaint to theUnion; and (4) perhaps most telling, she did not tellWood that she had requested and been denied a unionrepresentative at the meeting. Her failure to so state is7 Wood testified that Reik told him that Leving wrote her statementout He also testified that if he had known that Reik wrote the statementand L.eving signed it, this would have made no difference in his assess-ment of Leving's case.N Lennox Indusries, Inc., 244 NLRB No. 88 (1979)." See Baton Rouge Water Works Company, 246 NLRB No. 161 (1979)."' Inland Container Corporation, 240 NLRB 1298 (1979).impeaching to begin with since it must be assumed thatthis would be the primary focus of her complaint whenWood called her back on Monday. Moreover, the factthat she testified she did, when I find that she did not,further damages her credibility.Of course, the above is not to ignore the testimony ofReik and Hironimus about the meeting itself. However,were the evidence confined only to the participants atthe meeting, the resolution of the credibility questionwould be far more difficult. The investigative proceduresused by Respondent in this case were sloppy and uncon-vincing. t These circumstances, however, areoutweighed by the repeated impeachment of Leving. Inaddition, as between Leving and Reik, the latter made amuch more impressive witness at the hearing based onthe demeanor of the witnesses. Leving appeared to beemotionally distraught at certain points and uncertain ofher testimony on key points. Much of what she said wasinherently implausible. For example, I cannot believethat Reik, newly appointed to his job as Respondent'spersonnel director, would loudly discuss misdemeanorand felonies and threaten Leving with jail. Reik's ac-count, while by no means free from doubt, see footnote11, is more persuasive than Leving's in the context ofthis case. Furthermore, it is significant that Leving didnot ask Hironimus for the assistance of a union repre-sentative. She knew him and had reason to think hemight be more sympathetic to her position than Reik,whom she did not know. Yet no request was made. Thisfailure reinforces my belief that she made no such re-quest of Reik either.In sum, I find that Leving reasonably feared that theJune 30 interview with Personnel Director Reik mightresult in disciplinary action. I have found that, sinceLeving was told by Reik on June 29 why he wanted tosee her the next day, she would have reasonably suspect-ed disciplinary action then. Clearly, she did on June 30within a few moments of entering Reik's conferenceroom. Consequently, she would have had every right tothe presence of a union representative had she asked forone, but she did not.l2Consequently, I will recommendthat this case be dismissed.'sII For example, there is no written record of the meeting. Reik, age31, 6 feet tall and 225 pounds, met with Leving, age 19, 5 feet, 5 inchesand of proportional weight, with no other witnesses present. The state-ment written by Reik for Leving to sign does not state that Leving knewthat what she had done was a violation of company policy. Reik toldWood that Leving had written the statement when she had not. Finally,Leving's "confession" was by no means voluntary under the facts of thiscaseiZ Had I found that Leving did request a union representative, her fail-ure to terminate the interview after denial raises a waiver issue whichneed not now be considered. Cf. United States Postal Service, 241 NLRB141 (1979). Similarly, it is unnecessary to consider whether Leving wouldhave been entitled to reinstatement had I found a violation. N.L.R.B. v.Potter Electrical Signal Company, 600 F.2d 120 (8th Cir. 1979).II If I had the power to do so, I would consider certain issues raisedby this case: (1) whether Leving's termination was grossly disproportion-ate to the offense committed; (2) whether company policy which was al-leged to have been violated was published in such a way that employeescould reasonably know what it was; (3) whether a violation of companypolicy actually occurred at all; (4) whether the Union had a duty toinform members of their rights under Weingarten and if so, whether suchduty was violated in this case; and (5) whether the surrounding circum-stances of Leving's disciplinary interview were so fundamentally unfairContinued KOHL'S FOOD COMPANY79CONCLUSIONS OF LAWi. Respondent is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the complaint.to her due process rights, irrespective of a Weingarren violation, as to callfor some equitable remedy.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER 4It is hereby ordered that the complaint be dismissed inits entirety.'4 in the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations. be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes